EXHIBIT 99.2 MANAGEMENT'S DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED MAY 31, 2011 TASMAN METALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED MAY 31, 2011 Background This discussion and analysis of financial position and results of operation is prepared as at July 26, 2011 and should be read in conjunction with the unaudited interim consolidated financial statements for the nine months ended May31, 2011 of Tasman Metals Ltd. (“Tasman” or “the Company”).Those interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting policies (“GAAP”).Except as otherwise disclosed, all dollar figures included therein and in the following management discussion and analysis (“MD&A”) are quoted in Canadian dollars.Additional information relevant to the Company’s activities, can be found on SEDAR at www.sedar.com . Company Overview The Company was incorporated under the laws of the Province of British Columbia on August 27, 2007.On October 22, 2009 the Company completed a statutory amalgamation with Lumex Capital Corp. and Ausex Capital Corp. and the surviving corporation continued under the name of Tasman Metals Ltd.On November 3, 2009 the Company commenced trading on the TSXV under the symbol “TSM”.On March 24, 2011 the Company graduated to Tier I on the TSXV.Also the Company has filed a registration statement on Form 40-F with the US Securities Commission to seek an additional listing of its common shares on a US stock exchange. The Company is a junior resource company engaged in the acquisition and exploration of unproven rare earth elements(“REE”) and holds interests in iron ore properties in Scandinavia and is considered a development stage company as defined by Accounting Guideline No. 11 of the Canadian Institute of Chartered Accountants (“CICA”) Handbook.As at May31, 2011 the Company has not earned any production revenue, nor found proved reserves on any of its mineral interests. Forward Looking Statements Certain information included in this discussion may constitute forward-looking statements.Forward-looking statements are based on current expectations and entail various risks and uncertainties.These risks and uncertainties could cause or contribute to actual results that are materially different than those expressed or implied.The Company disclaims any obligation or intention to update or revise any forward-looking statement, whether as a result of new information, future events, or otherwise. Corporate Update On July 18, 2011, Mr. Jim Powell was appointed Vice President, Corporate Development of the Company.In his capacity, Mr. Powell will be responsible for furthering and executing corporate strategy, coordinating investor relations, and advancing general corporate development opportunities. Mr. Powell has been involved in equity research for the past seven years with his most recent position as a Research Analyst, covering the rare earth element and strategic metals space at Laurentian Bank Securities.Mr. Powell is a professional engineer registered in Ontario, Canada and a CFA charterholder. Exploration Projects As of the date of this MD&A the Company is the 100% owner of 158 claims and claim applications for strategic metals, including rare earth elements (“REE”) in Sweden, Finland and Norway, and the owner of various interests in seven iron ore exploration claims in the Kiruna district of Sweden. -1- REE Projects Sweden Tasman holds fourteen claims or claim applications in Sweden considered prospective for REEs.Sweden is the home of REEs, many of which were first discovered in a quarry in the village of Ytterby, near Stockholm.REE consumption is growing, being essential in the production of hybrid/electric cars, solar panels, wind turbines, compact florescent lighting, high-energy magnets, mobile phones and computers.Tasman is well placed as the European Union is actively supporting policies to promote the domestic supply of REEs to secure high-tech industry. Norra Kärr Norra Kärr is located in southern Sweden, 300km SW of Stockholm and lies in farming and forestry land, well serviced by power, road, water and a local skilled community. Norra Kärr is a peralkaline nepheline syenite intrusion which covers 350m x 1100m, first discovered in 1906, and subsequently test mined for nepheline, Zr and Hf.REE bearing minerals include eudialyte, catapleite, britholite and mosandrite.The project shows geological similarity to REE/Zr/Niobium (Nb) mines of the Lovozero province (Russia) and advanced projects at Kipawa Lake (Ontario), Strange Lake (Quebec) and Dubbo (Australia). Drilling by Tasman at Norra Kärr commenced in mid-December 2009 and was completed during May 2010, with a total of 26 holes drilled for a total of 3276 metres.All 26 holes intersected nepheline syenite to the approximate 100m vertical drill depth and in addition confirmed the intrusion to be approximately 350m in width.Numerous holes finished in mineralization. Following the success of this drilling program, Tasman initiated metallurgical testing on material from Norra Kärr.SGS Minerals Services of Canada are undertaking mineralogical characterization, concentrate preparation and hydrometallurgical testing on a 100 kg sample.This metallurgical study is the first comprehensive work to be undertaken on the Norra Kärr project.Mineralogical characterisation is focusing on identifying the presence and abundance of REE bearing minerals using QEMSCANTM and electron microprobe technology.Metallurgical test work is underway to prepare an REE mineral concentrate using gravity, magnetic, electromagnetic and flotation procedures with a view to determining the most efficient and effective method for future processing.The REE mineral concentrate will then be subjected to various hydrometallurgical techniques, to identify possible extraction methods.SGS Minerals Services were chosenas the preferred research partner for this work due to their strong global reputation and extensive experience in REE processing, including recent work on projects with similar processing characteristics to Norra Kärr. During November 2010, Tasman announced the first NI 43-101 compliant independent resource estimate for Norra Kärr, as prepared by Pincock Allen & Holt (“PAH”), who recommend that the deposit merits additional drilling, metallurgical research and economic investigation.Mineral resources were modeled by PAH applying five different total rare earth oxide (TREO) cut-off grades, with a base-case resource estimated using a TREO cut-off of 0.4% (Table 1).At this cut-off, Norra Kärr hosts an Inferred Mineral Resource of 60.5 million tonnes grading 0.54% TREO and 1.72% ZrO2 (zirconium oxide), with 53.7% of the TREO being the higher value HREO (heavy rare earth oxide).Table 2 illustrates the grade averages for all of the rare earth oxides at the various cut-offs. Table 1: Inferred Resource Estimate for the Norra Kärr Deposit. TREO % Cut-off Million Tonnes TREO % % of HREO in TREO ZrO2 % HfO2 % Tonnes of Contained TREO 52% 52% 53% BASE CASE 54% 53% Notes: 1 Total Rare Earth Oxides (TREO) includes: La2O3, Ce2O3, Pr2O3, Nd2O3, Sm2O3, Eu2O3, Gd2O3, Tb2O3, Dy2O3, Ho2O3, Er2O3, Tm2O3, Yb2O3, Lu2O3, Y2O3 -2- 2 Heavy Rare Earth Oxides (HREO) includes: Eu2O3, Gd2O3, Tb2O3, Dy2O3, Ho2O3, Er2O3, Tm2O3, Yb2O3, Lu2O3, Y2O3 3 The calculated resource is sensitive to cut-off grade which will be influenced by metallurgical operating costs.Tasman is advancing its rare-earth metallurgical studies at SGS Lakefield (Canada) assisted by consulting metallurgist Les Heymann, with the aim of developing a cost-efficient and effective metallurgical flowsheet. 4 The mineral resource estimate was completed by Mr Geoffrey Reed, Senior Consulting Geologist of Minarco-Mineconsult (Australia), and is based on geological and geochemical data supplied by Tasman, audited by Mr Reed.Mr Reed is an independent qualified person for the purposes of NI 43-101 standards of disclosure for mineral projects of the Canadian Securities Administrators and has verified the data disclosed in this release.A Technical Report with the estimate will be filed on SEDAR within 45 days. 5 The resource estimate has been classified as an Inferred Resource due to the wide-spaced sample data within the current deposit outline. 6 The resource estimate is based on: -A database of 26 drill holes totalling 3,276m of diamond drilling completed by the Company since December 2009 where samples were composited on 2m lengths.Assays were completed at ALS Chemex, with check sampling completed by ACME Laboratories Ltd. -Specific gravity (SG) used the overall mean of 2.70 g/cc from 179 SG readings. -Block model was estimated by inverse distance squared interpolation method on blocks 100m x 20m x 20m. -Metallurgical test work at Norra Karr is in progress and no information was available at the time of this resource calculation. The drill-defined Mineral Resource at Norra Kärr begins at surface and is open at depth. As recommended by PAH, Tasman began a 3rd phase of drilling at Norra Kärr in January 2011 and was completed in June 2011.Twenty-three new holes were completed and six existing drill holes were extended, for a total of 4,734m of drilling.This phase of drilling infilled sections to a spacing of 100m to increase confidence in the inferred mineral resource, and provided additional sample for metallurgical testing.The mineralized intrusion was intercepted to a maximum down hole depth of 298.8m in drill hole NKA11040, which ended in the intrusion at the limit of the available drill rods.The maximum down hole depth prior to this drill program was 152.5m.This latest set of drill holes at Norra Karr have again intersected REE-Zr mineralization with both increased grade and thickness.The highlight is NKA11038 which intersected 241.3m of mineralization at an REE grade 26% higher than the grade of the base case of the current NI43-101 compliant inferred mineral resource. Assay results reported to date are provided below: DRILL HOLE FROM TO LENGTH (metres) TREO (%) HREO/TREO (%) ZrO2 (%) NKA10027 NKA10028 NKA10029 NKA11030 NKA11031 Including NKA11032 Including NKA11033 Including NKA11034 NKA11035 Including NKA11036 Including NKA11037 NKA11038 Including and NKA11039 Including and -3- TREO (total rare earth oxide) sum of La2O3, Ce2O3, Pr2O3, Nd2O3, Sm2O3, Eu2O3, Gd2O3, Tb2O3, Dy2O3, Ho2O3, Er2O3, Tm2O3, Yb2O3, Lu2O3, Y2O3; HREO (heavy rare earth oxide) sum of Eu2O3, Gd2O3, Tb2O3, Dy2O3, Ho2O3, Er2O3, Tm2O3, Yb2O3, Lu2O3, Y2O3; Most significant REO’s by % are Y2O3, La2O3, Ce2O3, Nd2O3, Dy2O3 Pincock Allen & Holt were engaged during the period to complete an updated NI 43-101 resource statement. The Company has engaged SGS Minerals Services of Canada to complete mineralogical characterization, concentrate preparation and hydrometallurgical testing on a 100kg sample of representative Norra Karr mineralization. QEMSCANTM results confirm that the principal REE and zirconium bearing phases are zirconium silicates.Eudialyte is most abundant zirconium silicate comprising 4.3% of the 100kg sample, whilst secondary is catapleiite comprising 2.5%.Zircon and other REE phases are present in only trace amounts.Other minerals in the sample are dominated by Na-Al silicates (36%), plus nepheline/microcline (31%) and clinopyroxene (24%). Element deportment studies suggest greater than 95% of REE’s are contained within zirconosilicate minerals.Microprobe analyses on 13 eudialyte grains indicated an average content of 5.0% TREO (total rare earth oxide) in this instance, analysis is for partial TREO only, comprised of Y2O3 + La2O3 + Ce2O3), 12.4% Zr2O and 0.75% Nb2O3. The liberation and association characteristics of the zirconium silicates after crushing were examined.Particle liberation describes the degree of separation of minerals-of-interest from other minerals, based on the 2 dimension mineral-of-interest area percent.Perfect liberation therefore equals 100%.Liberation analysis of the Norra Karr sample indicated that in crushed material where 80% passed -150 μm, 79% of zirconium silicates were well liberated (where ≥80% of the mineral-of-interest is separated from other minerals).This is considered to be a high and encouraging degree of liberation. The calculation of exposed surface area of the zirconium silicates after crushing indicates that a large portion of grains (up to 94% of the mass) had a surface exposure area greater than 50%.This well exposed surface area suggests good potential for recovery, as the minerals of interest are well exposed for chemical attack and breakdown, the metallurgical effect of which must be tested with extensive research. Significant advancements were made during the period in the metallurgical processing research being carried out by SGS Minerals Services (SGS).This first stage of metallurgical test work has demonstrated that 90% of REE mineralization at Norra Karr is hosted by zirconosilicates that liberate effectively and have high surface area exposure, making them available for attack by acid, and greater than 90% of REE’s have been be recovered from the Norra Karr mineralization during leach testing, by applying a pre-leach at room temperature, followed by an acid roast and leach. Three roast and leach tests have been performed to date by SGS on this representative sample without any pre-concentration process. The roast and leach process has been applied to a pulverized sample of ore.The third such test (NK3 below) was extremely successful, where a pre-leach at room temperature was followed by acid roast and leach, which successfully brought into solution in excess of 90% of all REE’s and Zr.The table below provides a compilation of recovery for various leach tests performed on equivalent samples. La Ce Pr Nd Sm Eu Gd Tb Dy Ho Er Tm Yb Lu Sc Y Zr Fe Si NK-1 NK-2 NK-3 NK-1: crushed ore where 80% of the sample passed a 24.6 micron screen; combined with 600 kg/tonne of ore of sulphuric acid, roasted for 4 hours at 150 degrees C; 381 kg of acid were consumed; NK-2: crushed ore where 80% of the sample passed a 52.2 micron screen; combined with 2000 kg/tonne of ore of sulphuric acid, roasted for 4 hours at 150 degrees C; 394 kg of acid were consumed; NK-3: crushed ore where 80% of the sample passed a 52.2 micron screen; combined with leaching solution at room temperature.This solution removed, then ore combined with 600 kg/tonne of ore of sulphuric acid, then roasted for 4 hours at 150 degrees C; 345 kg of acid were consumed; -4- Furthermore, environmental monitoring of the Norra Kärr site was initiated during the period, to provide information for future application for a Mining Lease. Finland In Finland, Tasman has made 81 claim reservation applications and 71 claim applications. Korsnäs As announced on February 3, 2010, the 100% owned claim applications cover and surround the historic Korsnäsmine.The Korsnäs REE-Pb mine was operated as a mixed open pit and underground operation by Outokumpu Oy from 1959 and closed in 1972 due to falling Pb prices.A REE concentrate was produced on site, proving the amenability of the ore for processing and providing an excellent basis for Tasman’s future metallurgical research.The historic mine site has excellent infrastructure, lying only 1km from the Baltic coast with an excellent all weather road network and a skilled and well serviced local community.Outokumpu Oy’s business focus at the time of mining was base metals and mining was therefore focused to maximize Pb, not REE grades and recoveries. Korsnäs was first identified in 1950 through the discovery of Pb sulphide-bearing glacial boulders.In the 1950s, the Geological Survey of Finland followed up the mineralized boulders with various geochemical and geophysical methods and diamond drilling which led to the discovery of the REE-Pb deposit in 1955.Between 1959 and 1972, Outokumpu Oy produced a total of 0.87 million tonnes of ore at a grade of 3.6% Pb and 0.83% REEs.This production estimate is based on a report titled “Outokumpu Oy:n Korsnäsin ja Petolahden kaivosten vaiheita” by Reino Himmi in 1975. REE-Pb mineralization occurs within a north-south trending skarn zone comprised of coarse-grained calcite, feldspar, diopside, apatite, galena, scapolite, fluorite and barite hosted by a regional mica gneiss.The mined and drill defined ore body is approximately 20m thick, is known to trend over a strike length of greater than 300m, and extends from surface to a vertical depth of 175m.Ore resources remaining at the conclusion of mining have not yet been determined.It remains unknown to what extent mineralization continues along strike and at depth from the mined out areas. Apatite, monazite and allanite are the principal REE minerals present at Korsnäs, although the site is well known for numerous exotic rare earth element minerals.Based on limited sampling of rare earth element bearing minerals by Papunen et al. 1986 (Suomen malmigeologia), Ce, La and Nd comprise 80 - 90 % of the REEs present, the balance consisting principally of Pr and Sm. Otanmäki On September 14, 2010, Tasman announced it had increased its claim holding at Otanmäki, such that the Otanmäki project now totals 10,954 hectares in size.This change in claim holding included the application for claims is some areas where tenure had previously been secured by Tasman’s claim reservations.The Otanmäki project lies in a historic mining district 450 km north of the capital Helsinki, with excellent infrastructure including railway access within 2 km of the claim boundary. The Otanmäki project secures for Tasman two REE - niobium (Nb) - zirconium (Zr) prospects, named Katajakangas and Kontioaho.A total of 59 diamond drill holes for a total of 8,862 metres have been drilled within the claimed area.Katajakangas and Kontioaho were discovered in 1982, following the identification of REE-bearing boulder trains by the Geological Survey of Finland (GTK).The discoveries were followed up with various geochemical and geophysical methods, and with drill testing by Rautaruukki Oy between 1983 and 1985.The REE mineralized horizon at Katajakangas was located by drilling in 1983, and at Kontioaho the year after.Tasman has access to all previous publically available exploration data and drill core from GTK and Rautaruukki Oy. Katajakangas is comprised of a number of REE mineralized horizons, the most persistent being up to 1.4 metres in thickness, and drill tested over a strike length of more than 850 metres.The REE zone remains open along strike and at depth.REE's at Katajakangas are present as fergusonite, allanite and lesser columbite within a metasomatic altered interval of quartz-feldspar schist. -5- In 1985, Rautaruukki Oy reported a resource estimate at Katajakangas of 0.46 million tonnes at 2.71% TREO 0.76% Nb2O5, and 1.13 ZrO2 (TREO total rare earth oxide; see table 1 for a complete list contributing of rare earth oxides). The resource estimates are based on 14 diamond drill holes, drilled in 7 profiles 850 metres along strike and has been calculated to a vertical depth of 150 metres.The resource estimate is based on a report titled “Katajakangas geologinen malmiarvio” by Rauno Hugg in 1985 of Rautaruukki Oy.Data is historical in nature and was compiled prior to the implementation of NI 43-101 reporting standards.Tasman has not completed sufficient exploration to verify the estimates and is not treating them as National Instrument defined resources or reserves verified by a Qualified Person, and the historical estimate should not be relied upon. Better drill intersections include: R-14:1.40m @ 2.95% TREO, 0.87% Nb2O5, 1.28% ZrO2 from 57.4m R-19:0.60m @ 3.60% TREO, 1.01% Nb2O5, 0.98% ZrO2 from 79.0m R-20:0.80m @ 2.93% TREO, 0.86% Nb2O5, 1.01% ZrO2 from 121.6m Kontioaho is situated 1.3km to the north-northeast of Katajakangas, where REE mineralization has been discovered within a 7-12 metre wide northwest trending alteration zone comprised of quartz, microcline, plagioclase, zircon and magnetite hosted within a quartz-feldspar schist.The mineralized horizon shows up as a strong northwest-southeast trending ground magnetic anomaly that extends for more than 400 metres.The principal REE minerals at Kontioaho are allanite, fergusonite and xenotime. Better drill intersections included: R-9:6.90m @ 0.65% TREO, 0.10% Nb2O5, 3.39% ZrO2 from 3.4m R-4:12.00m @ 0.51% TREO, 0.09% Nb2O5, 2.45% ZrO2 from 79.8m R-3:11.30m @ 0.64% TREO, 0.15% Nb2O5, 2.33% ZrO2 , from 188.2m During a compilation and review of historic data, numerous mineralized boulder trains were identified at Otanmäki, the interpreted bedrock sources of which are now are secured within the expanded claim and claim reservation area.Data from 44 mineralized boulders, sampled by previous claim holder Rautaruukki Oy between 1982 and 1985 gave the results provided in the table below.Note that only 6 of the 16 REEs were assayed by Rautaruukki Oy, including only 2 of the higher value heavy REEs (Eu2O3 and Y2O3). La2O3 ppm Pr2O3 ppm Nd2O3 ppm Sm2O3 ppm Eu2O3 ppm Y2O3 ppm ZrO2 % Nb2O5 ppm Ta2O5 ppm Hf ppm Maximum Minimum 12 Average 78 To facilitate exploration at Otanmäki, on October 5, 2010 the Company announced the completion of a 1300 line km airborne magnetic and radiometric survey.The survey was conducted by Precision GeoSurveys Inc. of Vancouver, Canada, with flight line spacing a combination of 50 and 100 metres, and an aircraft elevation of 40 metres.The detailed helicopter-borne survey measured total field magnetic intensity and radiometric data consisting of uranium, thorium, and potassium. The Company completed a drilling program at Otanmäki during the period, with 12 holes drilled to identify extensions to known mineralization and test new areas of anomalism identified by the airborne radiometric and magnetic survey.Assay results are awaited. Norway In Norway, Tasman has been granted seven claims covering 208 hectares considered prospective for REEs. -6- Iron Projects As previously described, Tasman has completed two transactions with public companies covering the joint venture or sale of the Company’s iron ore projects.Tasman is not the operator of either joint venture. Qualified Person The qualified person for Tasman’s projects, Mr. Mark Saxon, the Company’s President and Chief Executive Officer, a member of the Australasian Institute of Mining and Metallurgy and Australian Institute of Geoscientists, has reviewed and verified the contents of this document. Selected Financial Data The following selected financial information is derived from the unaudited interim consolidated financial statements of the Company prepared in accordance with Canadian GAAP. Fiscal 2011 Fiscal 2010 Fiscal 2009 Three Months Ended May 31, $ Feb. 28, $ Nov. 30, $ Aug. 31, $ May 31, $ Feb. 28, $ Nov. 30, $ Aug. 31, $ Operations: Revenues Nil Nil Nil Nil Nil Nil Nil Nil Mineral exploration costs Expenses Other items 585,031 32,899 116,250 4,887 98,459 4,571 641 2,386 Net Loss Other comprehensive (loss) gain 818,891 293,467 413 Nil Nil Nil comprehensive loss Basic and diluted loss per share Dividends per share Nil Nil Nil Nil Nil Nil Nil Nil Balance Sheet: Working capital (deficit) 15,723,620 15,123,141 14,966,747 4,551,360 4,753,041 1,975,645 2,364,653 Total assets 16,844,641 16,626,537 15,678,227 4,830,489 4,956,469 2,174,958 2,485,823 55,986 Total long term liabilities Nil Nil Nil Nil Nil Nil Nil Nil Results of Operations During the nine months ended May 31, 2011 (the “2011 period”) the Company reported a net loss of $5,218,166 ($0.10 per share), compared to a net loss of $1,185,176 ($0.04 per share) for the nine months ended May 31, 2010 (the “2010 period”), an increase in loss of $4,032,990.The primary factors for this increase are:(i) the recognition of stock-based compensation of $3,684,700 in the 2011 period compared to $326,750 in the 2010 period;(ii) increase in mineral exploration activity in the 2011 period compared to the 2010 period; and(iii) general increase in corporate and administrative expenses. As the Company is in the exploration stage of investigating and evaluating its unproven mineral interests, it has no revenue. During the 2011 period the Company incurred $50,640 (2010 - $41,006) on acquisition costs on its unproven mineral interests, which have been capitalized, and $1,225,916 (2010 - $505,089) for exploration activities on the mineral interests which are expensed as period costs.Exploration activities conducted during the 2011 period focused on drilling programs conducted on the Norra Karr project in Sweden and the Otanmaki project in Finland.See “Exploration Projects”. During the 2010 fiscal year the Company entered into an option agreement on certain of its iron ore claims with Scandinavian Resources Limited (“Scandinavian”) under which it received 588,225 common shares of Scandinavia, at an ascribed cost of $86,116, and $28,705 cash.In the 2011 period the Company received a further 294,118 common shares of Scandinavian, at an ascribed cost of $49,708, and $10,880 reimbursement of costs.During the 2011 period the Company recorded a comprehensive gain of $365,055 for unrealized gains on the Company’s holdings in common -7- shares of Scandinavian.As at May 31, 2011, the carrying value of the investments (based on quoted market values) was $492,957. During the 2011 period the Company completed the sale of the Company’s remaining iron ore exploration licenses to Beowulf Mining PLC (“Beowulf”) and received 691,921 common shares of Beowulf at an ascribed cost of $40,000.The Company subsequently sold the Beowulf common shares for $605,978 resulting in a realized gain on sale of investments of $565,978. General and administrative expenses increased by $3,942,672 from $783,758 during the 2010 period to $4,726,430 during the 2011 period.The primary factor for this increase is the recognition of stock-based compensation of $3,684,700 in the 2011 period compared to $326,750 in the 2010 period from the granting and vesting of stock options.The Company incurred specific general and administrative expenses of note during the 2011 period as follows: · incurred $57,250 (2010 - $45,350) for accounting, administration and rent charged by a private corporation controlled by a director of the Company; · incurred general exploration costs of $129,196 (2010 - $23,428) relating to ongoing costs of the Company’s exploration office in Sweden and general exploration and property due diligence in Sweden, Finland and Norway. · incurred $91,868 for travel expenses (2010 - $39,030), primarily for ongoing travel by Company personnel to oversee the Company’s ongoing property exploration programs, negotiate corporate financing activities and attend international investment conferences; · incurred legal fees of $30,820 (2010 - $41,043).During the 2010 period legal fees were primarily for services relating to the Amalgamation; · the Company has retained Mining Interactive Corp. (“Mining Interactive”) to provide market awareness and investor relation activities.During the 2011 period, the Company paid Mining Interactive $31,000 (2010 - $27,000); ● paid $116,403 (2010 - $43,381) for professional services.The Company reimbursed $8,250 (2010 - $2,900) to Tumi Resources Limited, a public company with common directors, for shared administration and other costs and $58,600 (2010 - $22,400) for professional services to directors and officers of the Company.During the 2011 period the Company also paid $45,000 to a consultant for financial consulting; · incurred $117,750 (2010 - $68,250) for management and professional fees charged through Sierra Peru Pty (“Sierra”) for remuneration of Mr. Mark Saxon, the Company’s President and CEO; · incurred audit fees of $62,870 (2010 - $40,184) for the year-end audit.The fluctuation between the 2011 period and the 2010 period was primarily due increased operations and complexity of the audit; · incurred salaries and benefits of $79,816 (2010 - $nil) for an employee in the exploration office in Sweden; · during the 2010 period the Company incurred a corporate finance fee of $20,000 with respect to the Company’s amalgamation with Ausex Capital Corp. and Lumex Capital Corp. in October 2009; and · corporate development increased by $145,244, from $41,955 during the 2010 period to $187,199 during the 2011 period.During the 2011 period the Company has incurred costs for several ongoing market awareness programs. During the 2011 period the Company completed a non-brokered private placement of 5,000,000 units at a price of $1.50 per unit for gross proceeds of $7,500,000.The Company also received a total of $5,543,210 from the exercise of warrants, stock options and compensation options. Financial Condition / Capital Resources As at May 31, 2011, the Company had working capital of $15,723,620.The Company believes that it currently has sufficient financial resources to conduct anticipated exploration programs and meet anticipated corporate administration costs for the upcoming twelve month period.However, exploration activities may change due to ongoing results and recommendations, or the Company may acquire additional properties, which may entail significant funding or exploration commitments.In the event that the occasion arises, the Company may be required to obtain additional financing.The Company has relied solely on equity financing to raise the requisite financial resources.While it has been successful in the past, there can be no assurance that the Company will be successful in raising future financing should the need arise. -8- Subsequent to May 31, 2011, the Company issued 58,500 common shares for $40,725 on the exercise of warrants and 18,500 common shares for $61,480 on the exercise of stock options. Contractual Commitments The Company has no contractual commitments. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Proposed Transactions The Company does not have any proposed transactions. Critical Accounting Estimates The preparation of financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported period.Significant areas requiring the use of management estimates relate to the assessment of recoverability and impairment of amounts capitalized as resource interests, determination of environmental obligations, depreciation of capital assets, determination of the fair value of stock options and financial instruments and the estimation of future income tax asset valuation allowances.Actual results could differ from these estimates. Changes in Accounting Principles Future Accounting Policies Business Combinations, Consolidated Financial Statements and Non-Controlling Interests The CICA issued three new accounting standards in January 2009:Section 1582, Business Combinations, Section 1601, Consolidated Financial Statements, and Section 1602, Non-Controlling Interests.These new standards will be effective for fiscal years beginning on or after January 1, 2011. Section 1582 replaces Section 1581, Business Combinations, and establishes standards for the accounting forabusiness combination.It provides the Canadian equivalent to IFRS 3, Business Combinations.The section applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January1,2011.Sections 1601 and 1602 together replace Section 1600, Consolidated Financial Statements.Section 1601 establishes standards for the preparation of consolidated financial statements.Section 1601 applies to interim and annual consolidated financial statements relating to fiscal years beginning on or afterJanuary 1, 2011.Section 1602 establishes standards for accounting for a non-controlling interest in a subsidiary in consolidated financial statements subsequent to a business combination. The Company does not believe that the adoption of these accounting standards will have a material impact on its consolidated financial statements. International Financial Reporting Standards In January 2006, the Canadian Accounting Standards Board adopted a strategic plan, which includes the decision to move financial reporting for Canadian publicly accountable enterprises to a single set of globally accepted high-quality standards, namely, International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board.The effective implementation date of the conversion from Canadian generally accepted accounting principles (“Canadian GAAP”) to IFRS is September 1, 2011, with an effective transition date of September 1, 2010 for financial statements prepared on a comparative basis.The Company is engaged in an assessment and conversion process which includes consultation with external consulting firms and expects to be ready -9- for the conversion to IFRS in advance of September 1, 2011.As part of the conversion process, senior financial reporting personnel and directors of the Company have attended IFRS specific training. The Company’s approach to the conversion to IFRS includes three phases. Phase One: an initial general diagnostic of its accounting policies and Canadian GAAP relevant to its financial reporting requirements to determine the key differences and options with respect to acceptable accounting standards under IFRS, was completed in 2009. Phase Two: an in depth analysis of the impact of those areas identified under phase one, was conducted in 2010. Phase Three: the implementation of the conversion process, through the preparation of the opening balance sheet as at September 1, 2011, will be completed in 2011. At this point, the Company’s IT accounting and financial reporting systems are not expected to be significantly impacted.Further, the Company has in place internal and disclosure control procedures to ensure continued effectiveness during this transition period. Based on the review undertaken, the Company believes that IFRS will have limited impact on its current financial position.At the same time, IFRS will likely require more extensive disclosure and analysis of balances and transactions in the notes to the financial statements.The specific accounting areas the Company has focused its analysis on are outlined below together with the more salient issues under each area. Key Area Canadian GAAP (as currently applied) IFRS Analysis and Preliminary Conclusions Resource Interests Exploration, evaluation and development costs are expensed when incurred. IFRS has limited guidance with respect to these costs and currently allows exploration and evaluation costs to be either capitalized or expensed. The existing accounting policy is likely to be maintained. Asset Retirement Obligations Canadian GAAP limits the definition of ARO’s to legal obligations. IFRS defines ARO’s as legal or constructive obligations. The broadening of this definition is unlikely to cause a significant change in current estimates. ARO is calculated using a current credit-adjusted, risk-free rate for upward adjustments, and the original credit-adjusted, risk-free rate for downward revisions. The original liability is not adjusted for changes in current discount rates. ARO is calculated using a current pre-tax discount rate (which reflects current market assessment of the time value of money and the risk specific to the liability) and is revised every reporting period to reflect changes in assumptions or discount rates. The change in calculation of ARO and the discounting process will likely generate some changes in the value of ARO on transition. -10- Key Area Canadian GAAP (as currently applied) IFRS Analysis and Preliminary Conclusions Impairment of Long Lived Assets Impairment tests of its long-term assets are considered annually based on indications of impairment. Impairment tests of “cash generating units” are considered annually in the presence of indications of impairment. Assets will continue to be grouped under the Company’s various mining operations. Currently, there are no indications of impairment and, therefore, no impairment test has been performed. Impairment tests are generally done on the basis of undiscounted future cash flows. Impairment tests are generally carried out using the discounted future cash flow. Impairment tests using discounted values could generate a greater likelihood of write downs in the future. Write-downs to net realizable values under an impairment test are permanent changes in the carrying value of assets. Write downs to net realizable values under an impairment test can be reversed if the conditions of impairment cease to exist. Potential significant volatility in earnings could arise as a result of the difference in the treatment of write-downs. Stock-Based Compensation Stock-based compensation is determined using fair value models (e.g. Black-Scholes) for equity-settled awards and the intrinsic model for cash-settled awards. Stock-based compensation is determined using fair value models for all awards. However, upon settlement, cash-settled awards are adjusted to the value actually realized (intrinsic model). The determination of the value of stock-based compensation for share appreciation rights and deferred share units, both cash-settled awards, will change and likely be more volatile under a Black-Scholes model until the awards are settled. Income Taxes There is no exemption from recognizing a deferred income tax for the initial recognition of an asset or liability in a transaction that is not a business combination.The carrying amount of the asset or liability acquired is adjusted for the amount of the deferred income tax recognized. A deferred income tax is not recognized if it arises from the initial recognition of an asset or liability in a transaction that is not a business combination, and at the time of the transaction affects neither accounting profit nor taxable profit. The Company does not expect the difference in recognition of deferred income tax to have any significant change in the future. All deferred income tax assets are recognized to the extent that it is “more likely than not” that the deferred income tax assets will be realized recognized. A deferred tax asset is recognized if it is “probable” that it will be realized. “Probable” in this context is not defined and does not necessarily mean “more likely than not”. The Company is in the final stages of quantifying the impact of this difference. The above comments should not be considered as a complete list of changes that will result from the transition to IFRS as the Company’s analysis is still in progress and no final determinations have been made where choices of accounting policies are available.In addition, the accounting bodies responsible for issuing Canadian and IFRS accounting standards have significant ongoing projects that could impact the Company’s financial statements as at August 31, 2011 and in subsequent years, including projects regarding income taxes, financial instruments and joint venture accounting.In addition, there is an extractive industries project currently underway that will lead to more definitive guidance on the accounting for exploration and evaluation expenditures, but this is still in the discussion paper stage and may not be completed for some time.The Company is continuing to monitor the development of these projects and will assess their impact in the course of its transition process to IFRS. Transactions with Related Parties During the nine months ended May 31, 2011 the Company: i) incurred $115,850 (2010 - $70,550) for accounting, administration, professional fees and rent provided by certain directors of the Company or private corporations owned by the directors; -11- ii) incurred $117,750 (2010 - $68,250) for management fees provided by a private corporation owned by an officer of the Company; and iii) incurred $8,250 (2010 - $2,900) for shared administration costs with Tumi Resources Limited (“Tumi”), a public company with common directors and officer. As at May 31, 2011, $49,850 (2010 - $9,150) was included in accounts payable and accrued liabilities. These transactions are in the normal course of operations and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties. Risks and Uncertainties The Company competes with other mining companies, some of which have greater financial resources and technical facilities, for the acquisition of mineral concessions, claims and other interests, as well as for the recruitment and retention of qualified employees. The Company is in compliance in all material regulations applicable to its exploration activities.Existing and possible future environmental legislation, regulations and actions could cause additional expense, capital expenditures, restrictions and delays in the activities of the Company, the extent of which cannot be predicted.Before production can commence on any properties, the Company must obtain regulatory and environmental approvals.There is no assurance that such approvals can be obtained on a timely basis or at all.The cost of compliance with changes in governmental regulations has the potential to reduce the profitability of operations. The Company’s material mineral properties are located in Scandinavia and consequently the Company is subject to certain risks, including currency fluctuations which may result in the impairment or loss of mining title or other mineral rights, and mineral exploration and mining activities may be affected in varying degrees by governmental regulations relating to the mining industry. Investor Relations Activities The Company maintains a website at www.tasmanmetals.com .The Company retains Mining Interactive Corp. to provide market awareness and investor relations activities.The Company pays $3,500 per month for such services.The arrangement may be cancelled by either party on 15 days notice.During the nine months ended May 31, 2011 the Company paid $31,000 (2010 - $27,000). Outstanding Share Data The Company’s authorized share capital is unlimited common shares without par value.As at July 26, 2011, there were 58,680,289 outstanding common shares, 2,731,172 stock optionsoutstanding with exercise prices ranging from $0.10 to $4.22 per common share and 3,160,881 warrants outstanding with exercise prices ranging from $0.40 to $1.85 per common share. -12-
